 372324 NLRB No. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1323 NLRB No. 207 (not reported in Board volumes).2Par. 3 of the Conclusions of Law inadvertently stated that theRespondent violated Sec. 8(a)(3) instead of Sec. 8(a)(5) of the Act.
The decision will be corrected accordingly.3See Buck Creek Coal, 310 NLRB 1240 fn. 2 (1993), and casescited therein. Furthermore, although the Respondent withdrew its an-
swer to the complaint, the Board has the responsibility to determine
an appropriate remedy. See Imperial Floral Distributors, 319 NLRB147 (1995).Cortland Transit, Inc. and Teamsters, Local UnionNo. 317. Case 3ŒCAŒ19655September 18, 1997ORDER DENYING RECONSIDERATIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn July 10, 1997, the National Labor RelationsBoard issued a Decision and Order in the above-enti-
tled proceeding1in which the Board granted the Gen-eral Counsel™s Motion for Default Summary Judgment
and found that the Respondent had implied that the
employees™ selection of the Union as their collective-
bargaining representative was the reason for the Re-
spondent™s refusal to grant regularly scheduled wage
increases to its employees; discriminatorily and unilat-
erally withheld and refused to grant regularly sched-
uled wage increases to its employees; discriminatorily
issued written warnings to an employee; refused to fur-
nish the Union with certain information regarding the
Respondent™s termination of an employee; unilaterally
implemented rules regarding employee limits on bus
idling at its facility and employees™ responsibility for
lost or missing monthly bus passes, an employee dress
code providing for the wearing of sweatshirts as part
of its employees™ uniform, and a drug and alcohol pol-
icy; and unilaterally changed the established purpose
and use of its vending machine proceeds and ceasedproviding a Christmas party and summer picnic to its
employees, in violation of Section 8(a)(1), (3), and (5)
of the Act as alleged in the complaint.2The Board di-rected the Respondent, inter alia, to cease and desist,
rescind the unlawful warning, grant the withheld wageincreases, provide the requested information, rescindthe unilateral changes on request, and make the unit
employees whole for any loss of wages or benefits in-
curred as a result of the changes.On July 30, 1997, the General Counsel filed a mo-tion for reconsideration requesting that the Board™s De-
cision and Order be modified to include an order re-
quiring the Respondent to bargain in good faith with
the Union, on request, for the period required by Mar-Jac Poultry, 136 NLRB 785 (1962). The GeneralCounsel argues that such a remedy was requested in
the complaint, that the Respondent has not contested
the propriety of that remedy, and that such an addi-
tional remedy is appropriate to alleviate the unfair
labor practices found, in particular, the numerous uni-
lateral changes.On July 29, 1997, the Charging Party filed a state-ment in support of the General Counsel™s motion.Having duly considered the matter, we find that therequest for reconsideration should be denied. The com-
plaint and Motion for Summary Judgment failed to al-
lege facts that would warrant an extension of the cer-
tification year in accord with the remedy set forth in
Mar-Jac Poultry. There was no general allegation thatthe Respondent had failed or refused to recognize the
Union or to meet and bargain with the Union in good
faith following its certification and no indication how
the Respondent™s failure to provide information regard-
ing a discharge or unilateral changes affected the par-
ties™ negotiations. A Mar-Jac remedy was thereforeunwarranted.3Accordingly,ITISORDERED
that the General Counsel™s requestfor reconsideration is denied.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00372Fmt 0610Sfmt 0610D:\NLRB\324.049APPS10PsN: APPS10
